Citation Nr: 1758577	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) from March 11, 2016, to December 31, 2017.

2.  Entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2017) prior to March 11, 2016, and after December 31, 2017.


REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied entitlement to a TDIU. 

In September 2015 and November 2016, the Board, in pertinent part, remanded the Veteran's claim of entitlement to a TDIU for further evidentiary development.  

The Board notes that the claim on appeal has been bifurcated to reflect consideration of entitlement to a TDIU from March 11, 2016, to December 31, 2017, and entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b) prior to March 11, 2016, and after December 31, 2017, for the reasons indicated below.

The issue of entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b)prior to March 11, 2016, and after December 31, 2017, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From March 11, 2016, to December 31, 2017, the Veteran is service-connected for coronary artery disease (CAD) status post coronary artery bypass graft (rated 60 percent disabling); supraventricular arrhythmia associated with CAD status post coronary artery bypass graft (rated 30 percent disabling); and scar, residual of coronary artery bypass graft associated with CAD (rated noncompensable).  His combined evaluation for compensation is 70 percent. 

2.  From March 11, 2016, to December 31, 2017, the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.  


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU from March 11, 2016, to December 31, 2017, are met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In light of the fully favorable determination as to the claim of entitlement to a TDIU from March 11, 2016, to December 31, 2017, no further discussion of compliance with VA's duty to notify and assist is necessary.

II.  TDIU from March 11, 2016, to December 31, 2017,

Here, the Veteran asserts that he is unable to secure to obtain substantially gainful occupation due to his service-connected disabilities.  See Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) dated September 2012.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2017).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

From March 11, 2016, to December 31, 2017, the Veteran is service-connected for CAD status post coronary artery bypass graft (rated 60 percent disabling); supraventricular arrhythmia associated with CAD (rated 30 percent disabling); and scar, residual of coronary artery bypass graft associated with CAD (rated noncompensable).  His combined evaluation for compensation is 70 percent.

The Veteran's above service-connected disabilities arise out of a common etiology, and for TDIU purposes, may be treated as one single disability rated as 70 percent disabling.  Therefore, the threshold criteria for consideration of a TDIU are met. 
38 C.F.R. §§ 4.16 (a), 4.25.

The evidence shows that the Veteran has a high school equivalency degree, GED, and has one year of college education.  See private employability assessment report dated June 2016.  He was last employed in October 2011.  See Veteran's Application for Increased Compensation based on unemployability (VA Form 21-8940) dated September 2012.  He reports that he was employed as a construction worker for 40 years and quit because he was unable to keep up with the physical demands of his job.  Thereafter, he was employed as a truck driver from November 2010 to October 2011.  See request for employment information in connection with claim for disability benefits (VA Form 21-4192) dated October 2012 and VA examination report dated November 2014.  Furthermore, the Veteran is receiving Social Security Administration (SSA) benefits for ishemic heart disease and other disorder of bone and cartilage. 

The Veteran's CAD status post coronary artery bypass graft is rated 60 percent under 38 C.F.R. §§ 4.104, 4.118, Diagnostic Code (DC) 7017.

Under this DC, a 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 (metabolic equivalents) (METs), but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

In March 2016, the Veteran was afforded a VA examination.  He reported shortness of breath and that upon walking a half block; he had to stop due to claudication and shortness of breath.  He denied chest discomfort, edema, and palpitations.  The examiner noted no congestive heart failure.  Echocardiogram revealed left ventricular ejection fraction of 55 percent.  Exercise METs testing was not completed.  The examiner noted that with the Veteran's reports of dyspnea, fatigue, and dizziness, METs of more than 3 to 5 was consistent with activities such as light yard work (weeding), mowing law (power mower), and brisk walking (4 mph).  The examiner further opined that the METs level limitation was solely due to the Veteran's heart condition.  The examiner opined that the Veteran's heart condition does not impact his ability to work, because the Veteran likely underestimated actual functional capacity and noted that left ventricular ejection fraction was the most reliable indicator of current cardiac function.

In a June 2016 private employability assessment report, the Veteran described that during a typical day, he experiences shortness of breath, fatigued, easily confused, and forgetful.  He is unable to walk more than 80 feet without sitting, and requires lying down with morning and afternoon naps.  He stated that he has difficulty sleeping, only able to take short trips, and at times bothered by the itchiness of scarring from surgeries.  The examiner found that the Veteran's symptoms, behaviors, and limitations were the result of the service-connected disabilities and that he is precluded him from securing and following a substantially gainful occupation, to include sedentary employment.  The examiner explained that the when the Veteran was employed as a truck driver, he would leave his job early each day because he felt fatigued.  Furthermore, the Veteran reported that he lies down most of the day to relieve the symptoms of fatigue. Additionally, the examiner noted that the Veteran stated that he began driving a truck because he thought it would be less physically demanding; however, he was unable to continue driving a truck due to the worsening of his heart disabilities.  The examiner found that, therefore, the Veteran would not be able to meet the sedentary demands for sedentary employment as it would require sitting for at least 6 hours and standing for 2 hours, which were confirmed by a physician in 2011.

In March 2017, the Veteran was afforded an examination.  The Veteran reported that he feels tried during the day and requires naps during the day.  He has had 3 atrial fibrillation episodes.  The examiner noted that a June 2016 echocardiogram revealed left ventricular ejection fraction of 55 to 60 percent.  The examiner indicated that a February 2017 nuclear stress shows was abnormal.  A March 2017 EKG was normal.  The examiner provided an interview based METs test and found METs of no more than 5 to 7 was consistent with activities such as walking 1 flight of stairs, golfing (without cart), mowing lawn (push mower), and heavy yard work (digging).  The examiner opined that the Veteran's heart disability impacts his ability to work, as he is unable to do physical labor that requires heavy or moderate level work. 

In August 2017, the Veteran was afforded an examination.  The examiner noted that the Veteran has a long history of CAD starting with angioplasty in 1992, coronary artery bypass grafting in 1999, and most recent percutaneous coronary intervention in2 011.  The examiner indicated that the Veteran has intermittent atrial fibrillation one to four times within the past month.  He does not have heart valve condition.  Upon physical examination, his heart rate was 61 at a regular rhythm.  He had diminished peripheral pulses.  There was no peripheral edema.  There was evidence of cardiac hypertrophy.  A February 2017 nuclear stress test showed ischemia involving the distal anterior and septal wall, apical infarct.  Total abnormality is moderate.  Echocardiogram revealed left ventricular ejection fraction of 55 percent. The Veteran had an interviewed based METs test in July 2017.  He had dyspnea and fatigue.  His METS was 7 to 10, which was consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6 mph).  The examiner opined that the Veteran's heart disability does not impact his ability to work.  The examiner explained that although the Veteran reports that he is unable to walk more than 80 feet without having to stop and rest, he was observed to enter the clinic unassisted.  Furthermore, the examiner indicated that lower subjective estimate of METs is due to chronic obstructive pulmonary disease (COPD), tobacco use, peripheral vascular disease, and chronic opioid usage.  Atrial fibrillation is not commonly associated with CAD unless it is complicated by acute myocardial infarction (MI).  The examiner indicated that in the Veteran's case, his atrial fibrillation was not associated with an acute MI and left ventricular hypertrophy can occur when some factor makes the heart work harder, such as hypertension, aortic, and valve stenosis.  The examiner concluded that, therefore, the Veteran's service-connected disabilities cause minimal functional limitations and he is able perform sedentary task and light duty tasks with restrictions in a lifting.  Lastly the examiner stated that "[w]hile the [V]eteran may not be able to perform his old occupation of construction or truck driving these limitations are largely due to non-service-connected comorbid conditions of COPD, peripheral vascular disease and chronic opioid use.

For the reasons below, the Board finds that from March 11, 2016, to December 31, 2017, the evidence reflects that the functional limitations caused by the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.  

The Veteran's educational and occupational experience is limited, as he has a GED and work experience of a truck driver and a construction worker.  Furthermore, the Veteran's service-connected disabilities impact his ability to obtain employment.  For instance, the evidence show that the Veteran's physical activities are limited by his service-connected heart disabilities, as he has shortness of breath, to include when walking short distances; and METs ranging from 3 to 7, to include consistent with activities such as light yard work (weeding), mowing law (power mower), and brisk walking (4 mph).  The March 2016 examiner found that the Veteran's METs level limitation was solely due to the Veteran's heart condition.  Importantly, the March 2017 VA examiner opined that the Veteran is heart disability impacts his ability to work because he is unable to do physical labor that requires heavy or moderate work.  Therefore, because the Veteran's physical activities are restricted, he would be unable to pursue employment consistent with his occupational background as a construction worker, which such an occupation requires physical demands.  Moreover, in a June 2016 private employability assessment report, the examiner found that the Veteran's symptoms, behaviors, and limitations were due to his service-connected disabilities and that he is precluded him from securing and following a substantially gainful occupation, to include sedentary employment.  The June 2016 examiner provided an opinion that was based on an interview of the Veteran and consistent with the evidence of record.  Thus, the Veteran's service-connected disabilities would preclude him from obtaining employment in a sedentary setting as well.  Nevertheless, even if the Veteran was physically able to obtain sedentary employment, his occupational background of a construction and truck driving, is not consistent with a desk job.

Although the March 2016 and August 2017 examiners found that the Veteran's service-connected disabilities do not impact his ability to work the March 2016 examiner found that the Veteran's heart disability did not impact his ability to work because the Veteran "likely underestimated" his actual functional capacity.  However, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence, and the Board finds the Veteran's statements in this regard to be competent and credible.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Moreover, the August 2017 examiner's opinion that the Veteran's heart disability did not impact his ability to work was, partly, based on symptoms that the examiner found that were not related to the service-connected disabilities, but in determining whether a TDIU is warranted, "neither [the claimant's] non-service-connected disabilities nor his advancing age may be considered."   Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Therefore, the Board finds that the March 2016 and August 2017 examiners opinions are of little probative value as to whether the Veteran service-connected disabilities preclude gainful employment consistent with his education and occupational experience.  Moreover, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib, 733 F.3d at 1354.  

The evidence is thus at least evenly balanced as to whether as to whether the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU from March 11, 2016, to December 31, 2017, is warranted.


ORDER

Entitlement to a TDIU from March 11, 2016, to December 31, 2017, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

In the Veteran's September 2012 Veteran's Application for Increased Compensation based on unemployability (VA from 21-8940), he reported that he was last employed in October 2011 and has been unable to work due to his service-connected disabilities. 

Prior to March 11, 2016, the Veteran was service-connected for CAD status post coronary artery bypass graft (rated 30 percent disabling) and scar, residual of coronary artery bypass graft associated with CAD (rated noncompensable).  His combined rating was 30 percent.

After December 31, 2017, the Veteran service-connected disabilities will be rated as 10 percent disabling for CAD status post coronary artery bypass graft; 10 percent disabling for supraventricular arrhythmia associated with CAD; and noncompensable for scar, residual of coronary artery bypass graft associated with CAD.  His combined rating will be 20 percent.

Therefore, prior to March 11, 2016, and after December 31, 2017, he does not meet the criteria for a TDIU on a schedular basis.  However, it is the policy of VA that all veterans unable to secure or follow a substantially gainful occupation by reason of service connected disability are to be rated totally disabled.  38 C.F.R. § 4.16(b).  Where a Veteran does not meet the schedular standards, the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  For the reasons below, the Board finds that such consideration is warranted.

As stated above, the Veteran's occupational background is limited to a construction worker and truck driver with GED.  

The medical evidence includes a January 2012 letter from an internal medicine physician at the Mayo Clinic stated that the Veteran should be able to handle an eight-hour day in a relatively sedentary occupation which would include at least some amount of standing and walking short distances.  The physician noted that the Veteran should not be lifting more than 20 pounds occasionally, that his abilities to carry light objects, handle objects, see, hear, and speak were normal, and that his fine motor dexterity was normal.  The physician noted that the Veteran should not work at heights or in extreme temperature.

In an October 2012 examination report, an examiner diagnosed ischemic heart disease.  The examiner also reported that the Veteran's heart disability disqualifies him from truck driving, that is, his prior occupation, as he does not met the requirements for the Department of Transportation.  However, the examiner opined that that the Veteran would not be precluded from pursuing professions other than truck driving.  

In a May 2013 VA examination report, the VA examiner found that the Veteran's heart disability impacts his ability to work.  The VA examiner explained that the Veteran was formally employed as a truck driver; however, his cardiologist had some concerns regarding driving a truck with his diagnosis of CAD.  The examiner noted that although the Veteran's heart condition does not preclude him from all employment, it did limit him in his chosen profession.

In July 2013 private treatment report, the provider noted that the Veteran had marked dyspnea on exertion perhaps related to his arrhythmia or CAD or a combination of both.  The provider stated that due to the dyspnea, the Veteran was unable to do any type of work or activity at that time.  The provider noted that the Veteran had severe back discomfort which markedly limited his activities so it was difficult to evaluate his cardiac standpoint.  Estimated ejection fraction was greater than 55 percent.

In a November 2014 examination report, the examiner noted that although his CAD may impact his ability to maintain employment in his chosen profession, it did not preclude him from being gainfully employed in less strenuous positions. 

In In a June 2016 private employability assessment report, the examiner opined that the Veteran's symptoms, behaviors, and limitations were the result of the service-connected disabilities and that he is precluded him from securing and following a substantially gainful occupation, to include sedentary employment since 2010.

In sum, the evidence indicates that the Veteran has a high school education with one year of college and that he has a limited history of employment requiring manual labor.  Furthermore, the medical evidence and Veteran's statements reveal that his service-connected heart disabilities limit his ability to perform physical activities and sedentary employment.  Therefore, a remand is necessary to for referral to the Director of Compensation is warranted pursuant to 38 C.F.R. § 4.16(b) prior to March 11, 2016, and after December 31, 2017. 


Accordingly, the matter remaining on appeal is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU prior to March 11, 2016, and after December 31, 2017, to the Director of Compensation under 38 C.F.R. § 4.16(b).

2.  If, after such consideration, entitlement to a TDIU prior to March 11, 2016, and after December 31, 2017, remains denied, then provide the Veteran and his attorney with a supplemental statement of the case and give them time to respond to it before returning the file to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


